Citation Nr: 1135055	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-17 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 20 percent for a left knee anterior cruciate ligament (ACL) tear, status post surgical repair.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee medial and lateral menisci tears.

4.  Entitlement to an initial disability rating in excess of 10 percent for chronic fatigue syndrome (CFS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 2002 to October 2004.  The Veteran's decorations for his service include a Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2005, September 2005, and June 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran was scheduled for a Board hearing at the RO in March 2009.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2010).

This case was previously before the Board in June 2009, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Throughout the initial rating period, the occupational and social impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas than reduced reliability and productivity.

2.  Left ACL tear, status post surgical repair, is manifested by flexion limited to no less than 100 degrees, extension limited to no less than 3 degrees, and painful motion.
3.  Left knee medial and lateral menisci tears are manifested by mild instability.

4.  CFS is manifested by debilitating fatigue, generalized muscle aches and weakness, migratory joint pains, and headaches; however; the symptoms do not cause periods of incapacitation of at least one week, but less than two weeks total duration per year.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but not higher, for the entire initial rating period for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial disability rating in excess of 20 percent for left knee ACL tear, status post surgical repair, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5258, 5260, 5261 (2010).

3.  The criteria for an initial disability rating in excess of 10 percent for left knee medial and lateral menisci tears have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2010).

4.  The criteria for an initial disability rating in excess of 10 percent for CFS have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.88a, 4.88b, Diagnostic Code 6354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that, the Veteran was mailed letters in November 2004, June 2005, and October 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The Veteran was mailed letters in October 2006, January 2007, and May 2010 which provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

General Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Left Knee Disabilities

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a.

Chronic Fatigue Syndrome

For VA purposes, the diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.

CFS is evaluated under 38 C.F.R. § 4.88b, Diagnostic Code 6354.  Under that diagnostic code, CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent disability rating is warranted for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.

A 20 percent disability rating is warranted for signs and symptoms of CFS which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

A 40 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  

A 60 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  

A maximum 100 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

Additionally, a Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability. 


Evaluation of PTSD

 In July 2005, the Veteran as afforded a VA psychiatric examination.  At that time, the Veteran reported that he experienced depression, severe apathy, anhedonia, isolation, irritability, and anger.  He reported that he experienced intrusive memories and nightmares.  He reported that, at most, he was able get five hours of sleep per night.  The Veteran reported that he had very low energy and no longer associated with friends from the past, preferring to only spend time with friends who served with him in Iraq.  The Veteran reported several traumatic experiences which occurred while he was serving in Iraq and reported that he re-experienced the traumatic events with physiological reactions, flashbacks, and distressing dreams.  He reported that he avoided all thoughts, feelings, conversations, and activities that reminded him of his wartime experiences.  The Veteran reported that he had reduced participation and activities and that he felt quite estranged from other people.  The Veteran also reported experiencing angry outbursts, being hypervigilant, and that he had difficulty concentrating.

Upon mental status examination, the Veteran was noted to be a reliable historian and he was oriented x4.  His appearance and hygiene were good and his behavior was within normal limits.  The Veteran's affect and mood were abnormal, in that his affect was flattened, he had some sadness, and he was profoundly depressed.  The examiner noted that the Veteran had some impulse control problems and unprovoked irritability that could be violent.  The Veteran also experienced panic attacks and generalized anxiety.  There was no evidence of delusions or hallucinations, either within the hour appointment or outside situations.  The Veteran did not have a thought disorder, but his judgment was impaired, especially when angry.  The Veteran's abstract thinking and memory were intact.  The Veteran had passive suicidal ideations and reported experiencing some passing homicidal ideations.  

The examiner confirmed the Veteran's diagnosis of PTSD and reported that the Veteran had occasional interference in performing activities of daily living due to being tired.  The examiner further reported that the Veteran was limited socially, but hoped for the best for himself.  The examiner reported that the Veteran understood commands, that he did not pose a danger to himself at that time, and that he was not a danger to others in ordinary circumstances.  The examiner assigned the Veteran a Global Assessment of Functioning scale (GAF) score of 40.  

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Of record is a December 2005 letter from the Veteran's treating psychologist at the VA Medical Center.  In the letter, it was reported that the Veteran continued to have severe impairment in his social and intimate relationships as a result of his PTSD.  It was also reported that the Veteran had a severely restricted range of affect and that there was serious, almost continuous, interference with the Veteran's activities of daily living and significant problems with impulse control.  The Veteran's psychologist also reported that the Veteran's PTSD symptoms were impairing all aspects of his life and that there was significant potential for the symptoms to disrupt his ability to maintain employment.  It was reported that the Veteran was extremely isolated and that he could not maintain effective relationships outside his immediate family.  Additionally, the Veteran's treating psychologist reported that the Veteran's preoccupation with safety and security were causing severe daily impairment in his thinking, judgment, and mood and that the Veteran's condition had continued to worsen over the last few months.  The Veteran's psychologist assigned a GAF score of 25.

In June 2010, the Veteran was afforded another VA psychiatric examination.  At that time, the Veteran reported that he constantly thought about his combat experiences and that he experienced nightmares most nights.  He reported that his sleep was broken, that he tossed and turned during the night, and that he would sometimes wake violently.  The Veteran reported that people told him that he was "crazy" and "not the same as before."  He also reported having relationship problems with friends and significant others.  He reported that while official charges had never been filed against him, the police had been called on him a few times in response to physical confrontations.  He reported that the confrontations were with his significant other and his brother.  The Veteran reported having been in a relationship for approximately 18 months, but reported that the relationship was a disaster, as they were fighting all the time.  He reported that he had become violent with his girlfriend.  He reported that he did not have any friends and that he did not "hang out."  He reported that no one called him anymore, not even friends from the USMC.  He reported that he had no life and did not engage in many hobbies, instead preferring to sit around and watch television.  The Veteran reported that his drinking used to be out of control, but that it had gotten better.  He reported that there was no relationship between his fighting and his drinking, in that he reported that the "fighting was always there" regardless of the drinking.  He reported that he felt out of control.
Upon mental status examination, the Veteran was clean in appearance.  His psychomotor activity was unremarkable and his speech had a flat intonation.  His attitude was cooperative, but his affect was flat.  His mood was happy and dysphoric.  His attention was intact and he was oriented to person, time, and place.  His thought process and content were unremarkable.  There was no evidence that the Veteran experienced delusions.  He was reported to understand the outcome of his behavior and he understood that he had a problem.  There was no evidence that the Veteran had hallucinations.  The Veteran exhibited inappropriate behavior, as evidence by the violent confrontations described above.  He did not interpret proverbs correctly.  The Veteran was noted to have some obessessive/ritualistic behaviors, but it was noted that the ones other than hypervigilance did not seem to be particularly problematic.  The extent of the Veteran's impulse control was poor to fair.  The Veteran's remote memory was normal, his recent memory was mildly impaired, and his immediate memory was mildly impaired.  The examiner reported that the Veteran's decreased concentration and difficulty following instructions affected his occupational functioning.  The examiner continued the diagnosis of PTSD and also diagnosed the Veteran with dysthymic disorder.  The examiner reported that the Veteran's dysthymic disorder was very closely linked with his PTSD and that it was the basis for his mood related issues.  The examiner assigned a GAF score of 50.  The examiner further reported that the Veteran experienced deficiencies in the following areas as a result of his PTSD: judgment, in that he got into fights, some physical, with various people in his life; family relations; work; and mood.

The Veteran has also been treated for his PTSD at the VA Medical Center.  A review of those records shows that the Veteran routinely reports symptoms of numbness, severe anhedonia, foreshortened future, withdrawal/isolation, trouble sleeping, hypervigilance, exaggerated startle response, anger, sluggishness, severe apathy, depression, compulsive behavior, difficulties dealing with authority, and irritability.  

The Board finds that the Veteran is entitled to an initial 70 percent disability rating for PTSD.  In this regard, the Board notes that the Veteran has consistently reported symptoms of severe anhedonia, depression, profound sadness, irritability, anger, violence, isolation, and apathy.  The Veteran has also reported an inability to maintain friendships and has been shown to have impairment in his thinking, judgment, and mood.  The Veteran's affect has been noted to severely restricted and he has routinely been assigned GAF scores in the 40s and 50s, with an extreme low of 25, indicating rather serious impairment.  Additionally, the Veteran has reported experiencing passive suicidal ideations and passing homicidal ideations.  The Veteran gets into physical altercations because he is unable to control his temper.  Additionally, the Veteran has received mental health counseling at the VA Medical Center and there is no indication that his symptoms have dramatically improved during that time.  Additionally, the June 2010 VA examiner specifically reported that the Veteran experienced deficiencies in most areas, to include judgment, family relations, work, and mood. The Board finds that this is sufficient evidence of deficiencies in most areas, thus warranting a 70 percent evaluation for PTSD.

Consideration has been given to assigning a higher evaluation; however, the Board finds that there is no reasonable basis for concluding that the social and occupational impairment during this period more nearly approximated total than deficiencies in most areas.  In this regard, the Board notes that the Veteran has been able to maintain employment as a dispatcher for the fire department.  Additionally, the evidence discussed above fails to show that the Veteran experiences gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, and memory loss for names of close relatives, own occupation or own name.  Therefore, a disability rating of 100 percent for PTSD is not warranted in this case.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges that the results of the VA examinations, the symptoms described in the mental health treatment notes, and the symptoms described by the Veteran, do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability rating for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there are deficiencies in most areas is sufficient to warrant a 70 percent disability rating even though all the specific symptoms listed for a 70 percent rating are not manifested.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of the Left Knee Disabilities

In November 2004, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he injured his left knee in the spring of 2003 while serving in combat.  He reported that he was found to have an acute ACL tear.  He reported that he walked with a limp and that he could not walk for long periods of time as a result of his left knee disability.  He reported that after about 5-10 minutes of either walking or standing, he would develop pain in his knee.  However, he reported that his knee was painless at rest.  

Upon physical examination of the Veteran's left knee, the Veteran was noted to have an effusion of approximately 20 cubic centimeters (ccs).  Range of motion measurements were as follows:  extension to -7 degrees actively, and to -2 or -3 degrees passively; and flexion to 100 degrees, both passive and active.  There was a slight valgus at maximum extension.  In maximum extension the knee was stable, but at 30 degrees of flexion Lachman's was positive.  There was medial laxity to valgus stress.  At 90 degrees of flexion there was about a 5-7 millimeter (mm) anterior drawer.  Pivot shift was equivocal and posterior drawer and McMurray's were negative.  Magnetic resonance imaging scan (MRI) of the Veteran's left knee showed an ACL tear with anterior subluxation and subluxation of the tibia, complex bucket-handle tear of the medial meniscus, probably partial tear of the deep fibers of the MCL, tears of the anterior and posterior horns of the lateral meniscus, and a bone contusion.  The examiner diagnosed left ACL tear, left medial and lateral menisci tears, and a partial left MCL tear.  

In July 2005, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced very painful motion and numbness.  He reported that the symptoms were constant, but that they did not cause incapacitation.  He reported that he took Tylenol, Motrin, and a narcotic for treatment in conjunction with physical therapy.  The Veteran reported that he experienced difficulties running, walking, bending, and squatting.  

Upon physical examination of the left knee, the general appearance of the knee was within normal limits.  Range of motion measurements were as follows: extension to 0 degrees and flexion to 140 degrees.  The joint function was not additionally limited by pain, fatigue, lack of endurance, weakness, or incoordination after repetitive use.  The Drawer test and McMurray's test were within normal limits.  X-rays taken of the left knee were within normal limits.  The examiner did not diagnose a left knee disability at that time.  

In January 2007, the Veteran was afforded another VA examination.  At that time, the Veteran reported experiencing continuous pain in his left knee.  He reported that the pain was a 2-3 out of 10 in intensity while he was seated, but that if he did much walking the pain level would increase to a 9 out of 10 in intensity.  He reported experiencing some weakness in his left knee, particularly in the extensor muscles.  He has been fitted for a custom knee brace as the off the shelf type of braces have not provided the Veteran any stability in his left knee.  The Veteran reported experiencing occasional swelling in his left knee, particularly anteriorly over the patella.  The Veteran reported that the locking he experienced prior to his January 2005 ACL reconstruction had completely resolved.  The Veteran reported that he took 800 milligrams (mgs) of Motrin several times a day for treatment, but that it had contributed to his heartburn.  

Upon physical examination of the left knee, the Veteran was found to have a well-healed, vertical scar measuring 7 centimeters (cms) over the patellar tendon.  The defect in the Veteran's anterior patella could be felt, but it was nontender.  The Veteran was also found to have a bump beneath the medial tibial flare that measured 1.5 cms in size and that was nontender, unless heavily pressed.  Range of motion measurements were as follows: flexion to 130 degrees and extension to 1 to 2 degrees.  The knee was stable to varus and valgus stresses, both in maximum extension and at 30 degrees.  At 30 degrees, the Lachman's was +/- with an anterior shift of approximately 0.4 cms.  McMurray's and Drawer tests were negative.  There was scant soft tissue swelling about the knee with scant effusion.  The circumference of the thigh was measured 10 cm above the upper pole of the patella and was 50.5 cm versus 52 cm on the right.  The examiner diagnosed torn ACL, MCL, LCL, and medial and lateral menisci status post ACL and LCL repair and excision of the torn portions of the medial and lateral menisci.  

In September 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced constant pain that was aching intermittent, and sharp in nature.  He reported experiencing an inability to run as a result of his left knee disability.  He also reported numbness in the lateral aspect of his left knee.  The Veteran reported that he took Motrin, went to physical therapy, and engaged in activity limitation for treatment of his left knee.  The Veteran denied any deformity of giving way, but reported experiencing stiffness, instability, pain, weakness, incoordination, decreased joint speed, effusion, swelling, and tenderness.  He reported that he was unable to walk more than 100 feet and that he used a brace intermittently.  

Upon physical examination, the Veteran's gait was noted to be affected by his left knee, in that he had poor propulsion.  There was no evidence of abnormal weight bearing, loss of a bone of part of the bone, or inflammatory arthritis.  There was a patellar abnormality, in that there was subpatellar tenderness.  There was a meniscus abnormality, but there was no locking, effusion, or dislocation.  Range of motion measurements were as follows: flexion to 130 degrees and extension to 0 degrees with objective pain on motion.  There was evidence of pain upon repetitive motion, but there was no evidence of additional functional limitations due to the pain.  There was no medial or lateral instability with stress tests.  The examiner diagnosed left knee pain status post ACL and medial and lateral meniscus injury.  It was noted that the Veteran's left knee disability would have a significant effect on his usual occupation, in that he experienced decreased mobility.  Additionally, the Veteran's pain and decreased lower extremity function were noted to have a mild effect on his ability to bathe and dress; a moderate effect on his ability to toilet; a severe effect his ability to perform chores, shop, travel, and drive; and would prevent him from exercising and participating in sports or recreation.

In February 2011, the Veteran was afforded yet another VA examination.  At that time, the Veteran reported that his left knee disability had gotten progressively worse since the initial 2003 injury.  He reported that he continued to take Motrin for treatment of his knee pain, with fair results.  He denied experiencing any left knee deformity, giving way, weakness, incoordination, locking, episodes of dislocation or subluxation, effusions, and flare-ups.  He reported experiencing instability, pain, stiffness, decreased speed of joint, and tenderness.  

Upon physical examination of the left knee, the Veteran was found to have an antalgic gait and poor propulsion.  There was no evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  There was tenderness of the left knee, but Osgood-Schlatter's disease was not evidenced.  There was no crepitation, mass behind the knee, clicks and snaps, or grinding.  There was instability.  Range of motion measurements were as follows: 100 degrees of flexion and 0 degrees of extension.  There was objective evidence of pain on motion.  There were no additional limitations of joint function after repetitive motion.  The examiner confirmed the diagnosis of left ACL tear, status post repair with mild instability.  

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  A review of those records shows that in January 2005, the Veteran underwent left ACL reconstruction and was also found to have extensive, nonreparable, medical and lateral menisci tears which required essentially subtotal resection of the menisci tissue.  Since that time, the Veteran has received physical therapy and is periodically seen for complaints of knee pain.  At a February 2005 physical therapy appointment, the Veteran was noted to have left knee flexion to 118 degrees and left knee extension to -5 degrees.  At an April 2005 visit, the Veteran was noted to have left knee flexion to 120 degrees and extension to 0 degrees.  There are no other range of motion measurements of record in the VA Medical Center treatment notes.

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his left knee ACL tear, status post reconstruction.  In this regard, the Board notes that this is the highest disability rating allowable under the applicable diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board has considered assigning a higher disability rating under another diagnostic code.  However, there is no evidence of record indicating that the Veteran has ankylosis of the left knee, left knee flexion limited to 60 degrees or less, extension limited to 5 degrees or more, impairment of the tibia and fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261, 5262, 5263.  Additionally, the Board notes that the 20 percent under Diagnostic Code 5258 accounts for the Veteran's symptoms of pain and effusion.  Therefore, a disability rating under another diagnostic code which also considers the symptom of pain would be precluded by 38 C.F.R. § 4.14.

The Board also finds that the Veteran is not entitled to a disability rating in excess of 10 percent for left knee instability.  In this regard, the Board notes that the evidence is quite clear that the Veteran has instability in his left knee.  However, the February 2011 VA examiner specifically stated that the Veteran's instability was mild in nature.  Additionally, there is no indication from the record that the Veteran has fallen as a result of his left knee instability.  Therefore, a disability rating in excess of 10 percent for left knee instability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted higher schedular ratings.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

Evaluation of Chronic Fatigue Syndrome

In May 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that since returning from active service he had become increasingly angry, withdrawn, and depressed.  H reported that his speech was slower, he slept 10-12 hours a day, and that he was sluggish.  He reported that he no longer lifted weights or exercised despite the fact that those activities used to be important to him.  He reported that he had gained an excessive amount of weight and that he had not been able to work because he was unable to develop the energy to do so.  The Veteran reported that a typical day for him consisted mostly of sitting on the couch watching television all day.  The Veteran reported that he experienced persistent back, neck, and shoulder pain.  

Based on the history provided by the Veteran and the physical examination, the examiner reported that the Veteran had a completely normal examination, as would be the case with someone who had CFS.  However, the examiner did not diagnose the Veteran with CFS at that time.  

In October 2006, the Veteran was afforded a VA Gulf War protocol examination.  At that time, the Veteran reported that he first noticed having poor energy and un-refreshing sleep in 2004, prior to his leaving Iraq.  He reported that he attributed the symptoms to the vigorous work required of him in the war, but then after returning home, the symptoms persisted.  The Veteran denied experiencing low grade fevers and prolonged fatigue after exercise.  However, he did report experiencing a chronic sore throat, which he associated with coughing; generalized muscle aches to include in the neck, shoulders, and thighs; pain and tingling in his forearms; headaches two to three times per week; chronic irritability; and nightmares.  The Veteran reported that the symptoms kept him from engaging in certain activities, such as climbing ladders, lifting heavy objects, and frequent bending of the knees or kneeling.  He reported that on occasion, his symptoms increased in severity to the point where he was unable to get out of bed and required his girlfriend's assistance with dressing.  Based on the history provided by the Veteran and the examination results, the examiner diagnosed the Veteran with CFS.  

In September 2010, the Veteran was afforded another VA examination for his CFS.  At that time, the Veteran reported that his symptoms had continued to get worse and that the medication he had been prescribed was not working.  The Veteran reported that his fatigue was debilitating.  He reported that the fatigue did not last for 24 hours following exercise, but that he was restricted by approximately 80 percent in his routine daily activities as a result of the fatigue.  He reported symptoms of constant generalized muscle aches, constant generalized weakness, constant migratory joint pains, constant sleep disturbance, frequent inability to concentrate, constant forgetfulness, frequent confusion, and frequent headaches.  It was reported that the Veteran's headaches were of a type, severity, or pattern that was different from headaches in the premorbid state.  In general, the Veteran reported that he felt like he did not have as much energy as other men his same age and that he felt frustrated because he did not have the energy to do the things he wanted to do.  

Upon physical examination, there was no evidence of pharyngitis, cervical lymphadenopathy, or axillary lymphadenopathy.  The Veteran appeared to be a healthy 26 year old man who was overweight for his height.  The examiner confirmed the diagnosis of CFS and noted that the Veteran's symptoms met the following criteria for such diagnosis: new onset of debilitating fatigue that is severe enough to reduce or impair activity level for a period of six months, and other clinical conditions that can cause the symptoms described by the Veteran had been ruled out.  The examiner noted that the Veteran did not have the required six of 10 diagnostic criteria for CFS.  However, the examiner noted that 5 out of 10 criteria were positive during examination including, generalized muscle aches or weakness, sleep disturbance, migratory joint pains, headaches, and neuropsychological symptoms.  

Also of record are March 2007 and June 2007 letters from Ms. A.H., the Veteran's girlfriend.  In her letters, Ms. A.H. reported that the Veteran was not the same person physically, mentally, or emotionally that he was prior to service.  She reported that at times, the Veteran was unable to get out of bed and get dressed without her assistance, that the Veteran was usually completely drained of energy, and that they were not able to enjoy their life because of the Veteran's fatigue.

The Veteran is also seen for treatment at the VA Medical Center for various disabilities.  A review of the VA Medical Center treatment notes shows that the Veteran has reported symptoms of CFS to his treatment providers at the VA Medical Center and that he has been prescribed medication in order to try and combat the symptoms.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for CFS.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran has signs and symptoms of CFS which are nearly constant and restrict routine daily activities by 25 percent of the pre-illness level or that he experiences symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  In fact, the Board notes that the Veteran does not even meet the diagnostic criteria for a confirmed diagnosis of CFS.  The Veteran has only 5 of the required 6 out of 10 symptoms of CFS and several of the symptoms used to support the diagnosis of CFS, such as sleep disturbance and neuropsychological symptoms, have been associated with the Veteran's service-connected PTSD.  Using these symptoms to support a higher disability rating for CFS when they have been used to support a higher disability rating for PTSD would be in violation of §38 C.F.R. § 4.14.  Additionally, the Veteran reported that he is restricted from his normal activity level by approximately 80 percent; however, the record shows that he has a job as a 911 dispatcher for the fire department since 2008.  The Veteran reported that he had lost approximately 2 weeks in the past 12 months of work due to medical appointments; however, there is no indication from the record that this has reflected poorly on his job or that the medical appointments were even for treatment of his CFS.  Additionally, the Veteran has not reported experiencing any incapacitating episodes due to his CFS.  Therefore, the Board finds that a disability rating in excess of 10 percent for CFS is not warranted.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.          

Extra-schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no record indicating that the Veteran has been hospitalized for his disabilities.  The Veteran has been able to maintain a job as a 911 dispatcher for the fire department since 2008.  Additionally, the Board has increased the disability rating for PTSD as warranted by the symptoms reported by the Veteran and the information provided in the VA examination reports and VA Medical Center treatment notes.  In sum, there is no indication that the average industrial impairment from the disabilities is in excess of the disability ratings assigned, to include the increase granted in this decision.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.


ORDER

Entitlement to an initial disability rating of 70 percent, but not higher, for PTSD is granted and is subject to the controlling regulations applicable to the payment of monetary benefits. 

Entitlement to an initial disability rating in excess of 20 percent for a left knee ACL tear, status post surgical repair, is denied.

Entitlement to an initial disability rating in excess of 10 percent for instability due to left knee medial and lateral menisci tears is denied.

Entitlement to an initial disability rating in excess of 10 percent for CFS is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


